720 S.E.2d 12 (2012)
STATE
v.
Brandon Jason BROWN.
No. 7P12-1.
Supreme Court of North Carolina.
January 9, 2012.
William B. Gibson, Winston-Salem, for Brown Brandon Jason.
*13 Jess D. Mekeell, Assistant Attorney General, for State of North Carolina.
Jeff Hunt, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 9th of January 2012 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 9th of January 2012."